*426The court properly exercised its discretion in ordering restrictive placement, which included denial of credit for time served, an initial nine-month placement in a secure facility, followed by a minimum placement of one year in a residential facility. Given the seriousness of the appellant’s repeated violent behavior both in and out of custody, his violent conduct only four months after being placed on probation, his general lack of cooperation, and a psychologist’s unfavorable report, the placement was the least restrictive alternative consistent with appellant’s needs and best interests and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur— Gonzalez, PJ., Tom, Andrias, Nardelli and Richter, JJ.